                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

DARRELL INGRAM                                      §

VS.                                                 §       CIVIL ACTION NO. 9:17-CV-32

MELANIE ALVARADO                                    §

                              MEMORANDUM OPINION AND ORDER

        Plaintiff Darrell Ingram, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C.

§ 1983. Plaintiff has filed an affidavit requesting recusal of the magistrate judge based on the

magistrate judge’s rulings.

        Title 28 U.S.C. § 455 requires a federal judge to disqualify himself in any proceeding in which

his impartiality might reasonably be questioned. 28 U.S.C. § 455(a). Disqualification is appropriate

if a reasonable person, with knowledge of all the circumstances, would question the court’s

impartiality. United States v. Anderson, 160 F.3d 231, 233 (5th Cir. 1998). In this instance, plaintiff

has failed to set forth any facts which would cause an objective observer to question the magistrate

judge’s impartiality. Thus, the motion to disqualify shall be denied.

        Title 28 U.S.C. § 144 allows a party to make and file “a timely and sufficient affidavit that the

judge before whom the matter is pending has a personal bias or prejudice either against him or in favor

of any adverse party . . . .” 28 U.S.C. § 144. In such a case, another judge shall be assigned to hear

further proceedings. Id. When a §144 motion is filed, the judge must consider the legal sufficiency

of the affidavit, but may not resolve factual issues. Patterson v. Mobil Oil Corp., 335 F.3d 476, 483

(5th Cir. 2003); United States v. Merkt, 794 F.2d 950, 960 (5th Cir. 1986). An affidavit is legally

sufficient if: (1) the facts are material and stated with particularity; (2) the facts, if true, would

convince a reasonable person that bias exists; and (3) the facts show that the bias is personal in nature.
Netsphere, Inc. v. Baron, 703 F.3d 296, 315 (5th Cir. 2012). Absent surrounding comments or

accompanying opinion, judicial rulings alone will rarely constitute a valid basis for a motion to recuse

or disqualify. Liteky v. United States, 510 U.S. 540, 555 (1994); Andrade v. Chojnacki, 338 F.3d 448,
    .
455 (5th Cir. 2003).

        Plaintiff’s affidavit to recuse the magistrate judge is not legally sufficient. Plaintiff’s

complaints about judicial rulings are not a valid basis for recusal or disqualification. In this situation,

a reasonable person would not be convinced that bias exists. As a result, plaintiff’s affidavit is legally

insufficient to require recusal of the magistrate judge. It is accordingly

        ORDERED that plaintiff’s request for recusal of the magistrate judge (document no. 59) is

DENIED.


                       SIGNED this the 17th day of December, 2018.




                                                             ____________________________________
                                                             KEITH F. GIBLIN
                                                             UNITED STATES MAGISTRATE JUDGE




                                                    2
